DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 1/19/2022.  Claims 1 and 11 have been amended.    Claims 1-7, 9-15 and 17 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "online bank transfer" and “SEPA-DD” in claims 1 and 11 are relative terms which render the claims indefinite.  Referring to MPEP 2173.05(b), a claim may be rendered indefinite by reference to an object that is variable.  Both "online bank transfer" and “SEPA-DD” are European transaction schemes subject to change, so that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-7, 9, 10, 12-15 and 17 are rejected due to their dependence on an indefinite base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15 and 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The methods of claims 1 and 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite: 
1. A computer-implemented method comprising: 
receiving, by a transaction guiding computer, a request from a client computer to process a transaction through an existing online account managed by an authorizing entity, the request associated with a first transaction scheme, the first transaction scheme corresponding to an online bank transfer scheme; 
directing, by the transaction guiding computer, a user of the client computer to supply a set of credentials to the authorizing entity, wherein the set of credentials is associated with the existing online account managed by the authorizing entity; 
receiving, by the transaction guiding computer, a confirmation from a first transaction processor computer indicating the supplied set of credentials is valid, wherein the confirmation further includes details for the transaction and an account identifier associated with the online account; 
determining, by the transaction guiding computer, a reference to the transaction; 
storing, by the transaction guiding computer, the account identifier along with details for the transaction and the reference to the transaction in a transaction database; 
sending, by the transaction guiding computer, the reference to the transaction to the client computer; 
sending, by the transaction guiding computer, the reference to the transaction to a resource providing computer;  
receiving, by the transaction guiding computer, a subsequent request from the resource providing computer to process a subsequent transaction, the subsequent request including the reference to the transaction and associated with a second transaction scheme, the second transaction scheme corresponding to a SEPA DD transaction scheme and being different than the first transaction scheme;
verifying, by the transaction guiding computer, the reference of the subsequent request by comparing the reference of the subsequent request to the reference of the transaction stored in the transaction database,
formatting, by the transaction guiding computer, the reference of the subsequent request to conform to the second transaction scheme based on verifying the reference of the subsequent request, the subsequent request including the account identifier from the transaction, the formatting of the reference including configuring the reference to identify as the reference for the subsequent transaction and to identify the transaction guiding computer that generated the reference; and
directing, by the transaction guiding computer, processing of the subsequent request from the resource provider computer to process the subsequent transaction to a second transaction processor computer, the second transaction processor computer configured to use the second transaction scheme.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the commercial interaction of processing a transaction.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.  In view of that electronic fund transfers are heavily regulated in the United States, claims 1 and 11 are also directed to a legal interaction.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of various computers and databases does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using computers to conduct transactions using differing transaction schemes and transaction indicators is notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 2/5/2021, 6/8/2021, 10/20/2021 and the present OA.  Moreover, the computers and databases of claims 1 and 11 are known devices, as discussed in paragraph [0041] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-7, 9, 10, 12-15 and 17 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-7, 9, 10, 12-15, 17 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional transaction information and platforms (2B). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2016/0232527) in view of Prabhu (US 2018/0121797)
Claim 1 recites:
A computer-implemented method comprising:  2receiving, by a transaction guiding computer, a request from a client 3computer to process a transaction through an existing online account managed by 4an authorizing entity, the request associated with a first transaction scheme, the first transaction scheme corresponding to an online bank transfer scheme;  (Patterson, [0035], authorization request message; [0044]-[0046], transaction with resource provider; [0060], first domain reads on first transaction scheme; Fig. 2, [0076], step 202 first authorization request message transmitted to transport computer; Fig. 1, [0049], debit card transactions)
directing, by the transaction guiding computer, a user of the client 6computer to supply a set of credentials to the authorizing entity, wherein the set of 7credentials is associated with the existing online account managed by the 8authorizing entity; (Patterson, [0016], credential; Fig. 4, [0077], verification values 256)
receiving, by the transaction guiding computer, a confirmation from a first 10transaction processor computer indicating the supplied set of credentials is valid, 11wherein the confirmation further includes details for the transaction and an account 12identifier associated with the online account; (Patterson, [0036], authorization response message; [0037], reference data for a prior transaction; Fig. 2, [0086], at step 218 first authorization response message is forwarded to transport computer 140) 
determining, by the transaction guiding computer, a reference to the 14transaction; (Patterson, [0038], [0088], related transaction indicator) 
storing, by the transaction guiding computer, the account identifier 16along with details for the transaction and the reference to the transaction in a 17transaction database;  (Patterson, [0040], server 
sending, by the transaction guiding computer, the reference to the 19transaction to the client computer;  (Patterson, [0014], [0040], communication device, server computer; Fig. 2, [0086], at step 218 first authorization response message is forwarded to resource provider computer 130 from transport computer 140)
sending, by the transaction guiding computer, the reference to the transaction to a resource providing computer; receiving, by the transaction guiding computer, a subsequent request from the resource providing computer to process a subsequent transaction, the subsequent request including the reference to the transaction and associated with a second transaction scheme, the second transaction scheme corresponding to a SEPA DD transaction scheme and being different than the first transaction scheme;  (Patterson, [0064], in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain where the second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and where the first domain is different from the second domain.  Patterson does not specifically disclose the second transaction scheme corresponds to a SEPA DD transaction scheme.  Prabhu, [0026], [0051], discusses payment schemes including SEPA-DD.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the operations of Patterson to include the capabilities of adapting to different payment schemes such as SEPA-DD as discussed in Prabhu so that banking industry rules such as payment scheme requirements are met as discussed in Prabhu, [0026].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Prabhu in Patterson since the claimed invention is merely a combination of old elements, and in 
verifying, by the transaction guiding computer, the reference of the subsequent request by comparing the reference of the subsequent request to the reference of the transaction stored in the transaction database, (Patterson, [0065], server computer determines that the authorization request message includes the related transaction indicator and the reference data; Figs. 3 and 4, [0090], second authorization request message)
formatting, by the transaction guiding computer, the reference of the subsequent request to conform to the second transaction scheme based on verifying the reference of the subsequent request, the subsequent request including the account identifier from the transaction, the formatting of the reference including configuring the reference to identify as the reference for the subsequent transaction and to identify the transaction guiding computer that generated the reference; and (Patterson, [0048], [0049], [0054], APIs may standardize may standardize messaging between resource provider or transport computers 130, 140 such that they may exchange and route tokens; [0056], token translation between network processing systems; [0027], token requestor identifier.  Patterson does not specifically disclose formatting, by the transaction guiding computer, the reference of the subsequent request to conform to the second transaction scheme.  Prabhu, Fig. 1, [0061], discusses iPROC tool 150 having configuration engine 154 to develop configuration data formatted to be executable by the particular application platform.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the operations of the transport computer of Patterson to include the capabilities of the configuration engine of Prabhu so that banking industry rules such as payment scheme requirements are met as discussed in Prabhu, [0026].)

Claim 11 corresponds to claim 1 and is rejected on the same grounds.  
Claim1 2 recites:
The computer-implemented method of claim 1, wherein the account identifier is an 2account number.  (Patterson, [0017], payment credentials include account number)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.  
Claim 13 recites: 
The computer-implemented method of claim 1, wherein the supplied set of credentials 2includes a username and a password.  (Patterson, [0016], credential includes identity and passcode)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.    
Claim 14 recites:
The computer-implemented method of claim 1, wherein the account identifier stored in 2the transaction database is encrypted.  (Patterson, [0020], payment token is identifier for payment account; [0025], [0026], [0059], [0076], encryption)
Claim 15 recites:
The computer-implemented method of claim 1, wherein the client computer is operated 2by a resource providing entity.  (Patterson, Fig. 1, [0041], resource provider computer 130)
Claim 14 corresponds to claim 5 and is rejected on the same grounds.  

Claim 37WO 2018/231231PCT/US2017/0375416 recites:
The computer-implemented method of claim 1, wherein receiving the confirmation from 2the transaction processor computer occurs through an API call.  (Patterson, [0053]-[0056], APIs standardize messaging between computers 130, 140, 150, 160, 170) 
Claim 17 recites:
The computer-implemented method of claim 1, wherein the details for the transaction 2include a payment amount for the transaction.  (Patterson, [0035], transaction amount)
Claim 59 recites:
The computer-implemented method of claim 1, wherein the method further comprises:  6retrieving, by the transaction guiding computer, the account identifier 7from the transaction database using the reference to the transaction.  (Patterson, Fig. 3, [0090], second authorization request message includes token 342, related transaction indicator 360A and reference data 360B; [0092], real account identifier is determined from token)
Claim 17 corresponds to claim 9 and is rejected on the same grounds.  
Claim 110 recites:
The computer-implemented method of claim 9, wherein the account identifier is used to 2process the subsequent transaction.  (Patterson, Fig. 3, [0092], processing network computer 150 determines real account identifier from token to process transaction)
Claim 115 recites:
The computer-implemented method of claim 11, wherein the method further comprises:  2storing, by the client computer, an identifier for the user along with the 3reference to the transaction in the transaction reference database.  (Patterson, [0040], server computer; [0090]-[0092], related transaction indicator 360A and reference data 360B associated with first authorization request)

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(b), this rejection is maintained.  Applicant argues the claims are definite as they cover whichever SEPA-DD transaction scheme the protocol has changed to at a given time.  The Examiner respectfully disagrees.  Referring to MPEP 2171, the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.  In the present case, since the metes and bounds of both the “SEPA-DD” and “online bank transfer” transaction schemes are not defined and subject to change, the metes and bounds of the claims cannot be determined, rendering claims 1 and 11 indefinite.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  The claims are directed to processing a transaction in a computer implemented method, which is clearly a commercial interaction and a legal interaction in view of how heavily regulated electronic funds transfers are in the U.S.  The Applicant argues “converting a transaction to a transaction scheme that is different from an initial transaction scheme used in an earlier transaction does not constitute an economic activity/commercial interaction that rises to the level of being foundational in the scientific or economic fields.”  The Examiner respectfully disagrees.  The commercial or legal interactions subheading in the 2019 PEG specifically lists agreements in the form of contracts.  The use of payment schemes in a transaction is to fulfill the contractual obligations of the transaction.  Please see the specification in at least paragraph [0036].
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that as the “unconventional limitations” referred to in the remarks were not listed, there is no argument to respond to.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Patterson in view Prabhu does not disclose “verifying, by the transaction guiding computer, the reference of the subsequent request by comparing the reference of the subsequent request to the reference of the transaction stored in the transaction database," and "formatting, by the transaction guiding computer, the reference of the subsequent request to conform to the second transaction scheme based on verifying the reference of the subsequent request, the subsequent request including the account identifier from the transaction, the formatting of the reference including configuring the reference to identify as the reference for the subsequent transaction and to identify the transaction guiding computer that generated the reference."  The Examiner respectfully disagrees.  Patterson, [0065], notes server computer determines that the authorization request message includes the related transaction indicator and the reference data.  Please also see Patterson, Figs. 3 and 4, [0090], showing the details of the second authorization request message.  Regarding formatting, Prabhu, [0021], [0026], [0051], [0061], discloses these features.  It is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
McGaugh (US 2016/0104155) discusses backend systems being configured for interoperability with various standards and payment schemes, [0089].
“Payment, clearing and settlement systems in the euro area”, November 2012.  
“Interoperability of e-Payment Schemes”, February 2011.  
“Payment System Interoperability and Oversight: The International Dimension”, November 2016.  
“SEPA Guidance”, August 2012.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





 /DAVID P SHARVIN/ Primary Examiner, Art Unit 3692